DETAILED ACTION
This Office action is in response to the Application filed on September 4, 2020. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “images captured by an imaging device” in independent claims 1, 13, and 18. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, Par. [0032, 42, 60-61, 72-73] of the specification discloses “an infrared (IR) imaging device (e.g., IR camera)” capable of performing aforementioned functionality. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “images capturing a component” in line 3 of the claim. However, the claimed “component” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0031-32] of the instant application indicates “disclosure provides a system and a method for detecting defects in coatings used on components of turbomachines, such as aviation and power gas turbine engines… system and methods of the present disclosure can provide… method of determining the quality of a coating of a component, such as a thermal barrier coating (TBC) of a metallic turbine blade… the component can be a metallic component of a gas turbine engine and the barrier coating can be a non-electrically conducting coating, such as a thermal barrier coating”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “images capturing a component” in line 3 of the claim as “images capturing a component, wherein the component includes a metallic component of a gas turbine engine”.
Claim 1 further recites the limitation “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel over the plurality of masked images based at least in part on the applied thermal data” in lines 7-12 of the claim. However, the examiner cannot clearly ascertain if the claimed “each pixel over the plurality of masked images” encompasses embodiments corresponding to each of the respective “pixels within the masking window of each image” previously recited in lines 9-10, or if it encompasses embodiments corresponding to other individual pixels (i.e. each pixel) different from the “pixels within the masking window of each image” recited in lines 9-10, which further renders the claim indefinite. 
For examination purposes, the examiner has interpreted the claimed  “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel over the plurality of masked images based at least in part on the applied thermal data” recited in lines 7-12 of the claim as “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel of the pixels within the masking window of each image over the plurality of masked images based at least in part on the applied thermal data”.
Claims 2-12 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 13 recites the limitation “images capturing a component” in line 7 of the claim. However, the claimed “component” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0031-32] of the instant application indicates “disclosure provides a system and a method for detecting defects in coatings used on components of turbomachines, such as aviation and power gas turbine engines… system and methods of the present disclosure can provide… method of determining the quality of a coating of a component, such as a thermal barrier coating (TBC) of a metallic turbine blade… the component can be a metallic component of a gas turbine engine and the barrier coating can be a non-electrically conducting coating, such as a thermal barrier coating”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “images capturing a component” in line 7 of the claim as “images capturing a component, wherein the component includes a metallic component of a gas turbine engine”.
Claim 13 further recites the limitation “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel over the plurality of masked images based at least in part on the applied thermal data” in lines 11-17 of the claim. However, the examiner cannot clearly ascertain if the claimed “each pixel over the plurality of masked images” encompasses embodiments corresponding to each of the respective “pixels within the masking window of each image” previously recited in lines 13-14, or if it encompasses embodiments corresponding to other individual pixels (i.e. each pixel) different from the “pixels within the masking window of each image” recited in lines 13-14, which further renders the claim indefinite. 
For examination purposes, the examiner has interpreted the claimed  “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel over the plurality of masked images based at least in part on the applied thermal data” recited in lines 11-17 of the claim as “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel of the pixels within the masking window of each image over the plurality of masked images based at least in part on the applied thermal data”.
Claims 14-17 are rejected by virtue of being dependent upon rejected base claim 13.
Claim 18 recites the limitation “images capturing a component” in line 5 of the claim. However, the claimed “component” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0031-32] of the instant application indicates “disclosure provides a system and a method for detecting defects in coatings used on components of turbomachines, such as aviation and power gas turbine engines… system and methods of the present disclosure can provide… method of determining the quality of a coating of a component, such as a thermal barrier coating (TBC) of a metallic turbine blade… the component can be a metallic component of a gas turbine engine and the barrier coating can be a non-electrically conducting coating, such as a thermal barrier coating”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “images capturing a component” in line 5 of the claim as “images capturing a component, wherein the component includes a metallic component of a gas turbine engine”.
Claim 18 further recites the limitation “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel over the plurality of masked images based at least in part on the applied thermal data” in lines 9-14 of the claim. However, the examiner cannot clearly ascertain if the claimed “each pixel over the plurality of masked images” encompasses embodiments corresponding to each of the respective “pixels within the masking window of each image” previously recited in line 10, or if it encompasses embodiments corresponding to other individual pixels (i.e. each pixel) different from the “pixels within the masking window of each image” recited in line 10, which further renders the claim indefinite. 
For examination purposes, the examiner has interpreted the claimed  “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel over the plurality of masked images based at least in part on the applied thermal data” recited in lines 9-14 of the claim as “for each image of the plurality of images… applying… thermal data to pixels within the masking window of each image of the plurality of images… determining a minimum or maximum value associated with each pixel of the pixels within the masking window of each image over the plurality of masked images based at least in part on the applied thermal data”.
Claims 19-20 are rejected by virtue of being dependent upon rejected base claim 18.

Allowable Subject Matter
Claim 1, 13, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668